DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Ashwin (U.S Pat # 8484730).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint The method of claim 1 …"For examination purpose, the instant limitation will be examined as detailed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bettinger (U.S Pat # 8214380) in view of Ashwin (U.S Pat # 8484730) and in further view of Leff (U.S Pub # 20130085804).
With regards to claim 1, Bettinger discloses a computer-implemented method for automated online reputation monitoring and intelligence gathering, comprising executing on a processor the steps of: 
receiving a set of keywords and phrases submitted by an end user from a user device, the user device networked with a sever with the processor executing the method ([Col. 7-8 lines 61-05] keywords or criteria selected or provided by the user); 
creating, by the end user a set of filters based on the received set of keywords and phrases ([Col. 7-8 lines 61-05] Network resources may be summarized as any 
monitoring or searching based on the set of filters one or more online sources, data sources, websites, and social networks to obtain information related to the end user ([Col. 16 lines 7-47] Upon accessing the RMS website using conventional web browsing techniques, the user may conduct an online mention-based search based on, for example, the user's first name and last name (or other user defined keywords) submitted to the RMS by the user and stored in the data slots 295, 297, 299 in the search term table 230)); 
aggregating the obtained information from the one or more websites and the one or more social networks and categorizing the obtained information as one of a threat, positive information to the end user, a marketing opportunity, or competitive intelligence (Fig. 12 #478 [Col. 24 lines 20-43] The secondary category applied search results listings 476a-d includes an Command and Category label box 478a-d and a modified Descriptor Block with a comment box 480a-d. Fig. 5 secondary categories); 
storing the categorized aggregated information in a database ([Col. 24 lines 20-43] in the database 133 of the DBS 122 by the DBSM 190); 
receiving a request from the end user to fix their online reputation in response to the alert ([Col. 28 lines 35-42] takedown request).
Bettinger does not disclose however Ashwin discloses:

notifying with an alert when a score exceeds a threshold value ([Col. 11 lines 13-20] threshold);  
sending the request to the administrator or support personnel to fix the online reputation of the end user prompting the administrator or support personnel to review the online reputation of the end user and to assist in managing the online reputation of the end user ([Col. 12 lines 20-30] may report the online behavior score to the predetermined contact. Reporting module may retrieve contact information for the predetermined contact from user database 122, which may associate predetermined contacts with users subject to parental monitoring. Parents or administrators of the parental monitoring system may designate themselves or other parents or guardians as the predetermined contact. [Col. 13 lines 18-35] allow the parent or guardian to block or diminish..).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the search result system of Bettinger by the monitoring system of Ashwin to report changes of online activity to an administrator.
	One of ordinary skill in the art would have been motivated to make this modification in order to obtain a reputation for an online resource and to report it to a predetermined contact associated with the user account (Ashwin [Col. 1 lines 35-53]).
	Leff discloses:

calculating a set of individual online reputation scores for each of the threat, positive information to the end user, marketing opportunity, and competitive intelligence categories ([0043] overall marketing score [0063] calculating overall marketing score for competitors. [0080, 0173] merchant’s review score. [0178] competitive benchmark score);
notifying the end user with an alert when an individual online reputation score ([0049] marketing alert when the merchant’s online score changes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the search result system of Bettinger and Ashwin by the online monitoring system of Leff so businesses may monitor their online presence.
	One of ordinary skill in the art would have been motivated to monitor and control their online presence and improve their online and other marketing (Leff [0021]).
	Claims 14 and 20 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Bettinger further discloses:
wherein said received set of keywords and phrases are inputted via a graphical user interface (GUI) supplied to the end user ([Col. 16 lines 7-47] GUI to input).
Claim 12 corresponds to claim 2 and is rejected accordingly.
With regards to claim 3, Bettinger further discloses:

With regards to claim 4, Bettinger further discloses:
filtering the aggregated information for relevance and then displays the information on a graphical user interface (GUI) supplied to the end user ([Col. 16 lines 7-47] GUI for results).
With regards to claim 5, Bettinger further discloses:
wherein the user device comprises one of a smartphone, a tablet, a portable computing device, and desktop computing devices ([Col. 8 line 51] desktop).
With regards to claim 7, Bettinger further discloses:
wherein the online reputation monitoring and intelligence gathering is offered as a cloud based service ([Col. 28 lines 65] suitable network architectures such as cloud computing types).

With regards to claim 9, Bettinger further discloses:
meets at least one of the following criteria: a keyword or a phrase that matches in a source meta title, a keyword or a phrase that matches in a source meta description, a keyword or phrase that matches in a source universal resource locator (URL), and a keyword or phrase that matches in a source content ([Col. 16 lines 7-47] a universe of web resources 202 matching the search request terms, i.e., in this example mentioning, referencing, or bearing the first name and last name or other user selected keyword terms).
Claim 18 corresponds to claim 9 and is rejected accordingly.
With regards to claim 11, Bettinger does not disclose but Leff discloses:
wherein recommendations comprise one or more of the following services: website development, search engine optimization (SEO), search engine advertising, blog development and blogging services, custom content development, social media marketing, web analytics, and online link development ([0021] recommendation engine that provides step by step instructions based on system collected data. Comprises of merchant customized marketing. [0044] social media marketing).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the search result system of Bettinger and Ashwin by the online monitoring system of Leff so businesses may monitor their online presence.
	One of ordinary skill in the art would have been motivated to monitor and control their online presence and improve their online and other marketing (Leff [0021]).

is accompanied with an end user selection for a fix it option to generate the request from the end user to fix their online reputation ([Col. 24 lines 1-13] takedown option).
Bettnger does not disclose however Leff discloses:
wherein the alert ([0049] alert).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the search result system of Bettinger and Ashwin by the online monitoring system of Leff so businesses may monitor their online presence.
	One of ordinary skill in the art would have been motivated to monitor and control their online presence and improve their online and other marketing (Leff [0021]).
	Claim 19 corresponds to claim 13 and is rejected accordingly.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bettinger (U.S Pat # 8214380) in view of Ashwin (U.S Pat # 8484730) and in further view of Leff (U.S Pub # 20130085804) and Rajagopalan (U.S Pub # 20160261708).
With regards to claim 6, Bettinger further discloses:
wherein the intelligence gathering comprises company brand monitoring, personnel monitoring, competitive intelligence ([Col. 5 lines 1-6] individual and business brand monitoring), gathering of online sentiment, monitoring commentary made by users online ([Col. 8 lines 1-30] online commentary).
Bettinger does not disclose however Ashwin discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the search result system of Bettinger by the monitoring system of Ashwin to report changes of online activity to an administrator.
	One of ordinary skill in the art would have been motivated to make this modification in order to obtain a reputation for an online resource and to report it to a predetermined contact associated with the user account (Ashwin [Col. 1 lines 35-53]).
Leff discloses:
discovery of new sources for online marketing ([0148] collection of identifying information of a merchant’s customers and prospects that access or access and use the merchant’s promotional offers. Allows the system to easily subsequent direct communications to the customer and/or track the customer’s subsequent visits to the merchant..),
and revealing online marketing strategies of the competition ([0037] new information like new offers for the merchant or its competitors).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the search result system of Bettinger and Ashwin by the online monitoring system of Leff so businesses may monitor their online presence.
	One of ordinary skill in the art would have been motivated to monitor and control their online presence and improve their online and other marketing (Leff [0021]).

discovery of new business opportunities ([0024] professional networking service), discovery of new sources for online reputation monitoring ([0028] new digital assets).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the search result system of Bettinger, Ashwin and Leff by the monitoring system Rajagoplan to discover new opportunities for businesses.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage online reputation of an owner (Rajagopalan [0004]).
	Claim 16 corresponds to claim 6 and is rejected accordingly.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bettinger (U.S Pat # 8214380) in view of Ashwin (U.S Pat # 8484730) and in further view of Leff (U.S Pub # 20130085804) and Rosen (U.S Pub # 20060085419).
With regards to claim 8, Bettinger does not disclose however Rosen discloses:
the alert appears graphically on the end user's device and is also announced as an audio alert ([0070] audible alert as well as an SMS text message).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the search result system of Bettinger, Ashwin and Leff by the alert system of Rosen to send an audible text.
	One of ordinary skill in the art would have been motivated to make this modification in order to send alerts (Rosen [0043]).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Bettinger (U.S Pat # 8214380) in view of Ashwin (U.S Pat # 8484730) and in further view of Leff (U.S Pub # 20130085804) and Ranganathan (U.S Pub # 20120233665).
wherein the user device has a universally unique identifier (UUID) that is used to identify the end user ([0028] UUID).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the search result system of Bettinger, Ashwin and Leff by the device system of Ranganathan to uniquely identify a device.
	One of ordinary skill in the art would have been motivated to make this modification in order to consider the trust score of a certain device (Ranganathan [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166